DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Preliminary Formalities
The second preliminary amendment filed 01/26/2021 is noted.  Therein, original claims 1-15 are canceled and new claims 16-30 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed 02/22/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, no copies of Foreign Documents EP 3314121 A1 or EP 2577058 B1 were provided in the application.  As such, these documents were not considered.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).

Drawings
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding Figures 1-6, replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because drawings are in greyscale and prevent suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 30 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 30, it would appear that, since it is dependent on claim 16, the limitation “a nacelle” should be —the nacelle—, the limitation “a tower” should be —the tower—.  Furthermore, the phrase “wherein tower is in accordance” is grammatically incorrect as “tower” is missing an article.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, 
Regarding claim 16, the limitation “anti-torsion fixation means for minimizing propagation of cable twist generated in the hanging portion into the cable loop portion” is vague and indefinite.  Notably, the claim does not make clear whether interpretation under 35 U.S.C. §112(f) is intended or not.  Furthermore, the claim does not make clear what “anti-torsion fixation means for minimizing propagation of cable twist generated in the hanging portion into the cable loop portion” may comprise.
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how an “propagation of cable twist generated in the hanging portion” may be “minimiz[ed]” by the “anti-torsion fixation means”—such as by specifying a particular structure that would allow performance of the claimed function, or clearly stating on the record that means-plus-function invocation under 35 U.S.C. §112(f) is intended.
Regarding claim 17, the limitation “a vertical cable loop extending at least partially extending in a vertical plane” (emphasis added) is vague and indefinite.
Regarding claim 18, the limitation “the supported cable portion” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 19, the limitation “the cables” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claims 17-30, they are dependent on claim 16 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16, as best understood, is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Domesle et al. (US 2013/0068496 A1).
Regarding claim 16, as best understood, Domesle et al. discloses a tower (tower 2) for a wind turbine (wind turbine 1), the tower comprising 
a top end (upper end 15) configured to rotatably support a nacelle (nacelle 8; see Fig. 1) about a yaw axis (e.g., axial direction 5 defining a yaw axis) of the wind turbine (wind turbine 1), wherein the nacelle includes a generator (generator, no separate number given; see, e.g., ¶ 57); 
a support end configured to support the wind turbine on a ground support system (see, e.g., Fig. 1); 
a plurality of power cables (e.g., current-conducting cables 10-13, including three-phase cables 12 of a generator; see, e.g., ¶¶ 59, 60) for electrically connecting the generator to an 
a radial cable guiding device (e.g., fastening devices 29) mounted to the tower (tower 2) and attaching the power cables to the tower (see Figs. 6a, 6b), the radial cable guide allowing displacement of the power cables in an axial direction and limiting movement of the power cables in a radial direction in the tower (see, e.g., ¶ 61); 
a cable support arrangement (e.g., cable guiding device 34) mounted to the tower at a lower level than the radial cable guiding device (see, e.g., Fig. 9a); 
the power cables (assembled as cable bundle 14) arranged in the tower to have a hanging portion having a cable axis (see, e.g., Fig. 2), the hanging portion merging into a cable loop portion (cable loop 36) having a horizontal cable loop, and the cable loop portion merging into a supported portion at least partially supported by the cable support arrangement (see, e.g., ¶ 64 and Fig. 9a: lower region of the cable bundle 14 merges into the cable loop 36 which subsequently merges into the cable guide 39 fixed with the tower); and 
anti-torsion fixation means (e.g., guiding device 34 including pivot arm 40, bundling device 37, etc.) for minimizing propagation of cable twist generated in the hanging portion into the cable loop portion (see, e.g., ¶¶ 66, 71: required distance D of cables with respect to each other is always observed, thereby minimizing twist as discussed in, e.g., ¶ 6).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 8,274,170 B2 to Kassner, US 2017/0097110 A1 to Hamsho et al., and US 2009/0206610 A1 to Martin et al. all disclose a tower for a wind turbine, the tower comprising power cable support arrangements and are considered relevant prior art.
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
September 30, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832